Citation Nr: 9900029	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  96-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left hip disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964. 

This matter was previously before the Board in September 
1997, when it was remanded by the Board to the RO for 
additional development.  Although the RO has completed some 
of the requested development, additional development is still 
required for the reasons set forth below.


REMAND

When this case was remanded in September 1997, the Board 
asked the RO to obtain, pursuant to Bell v. Derwinski, 2 Vet. 
App. 611 (1992), certain VA treatment records mentioned in 
the veterans VA Form 21-526 (Veterans Application for 
Compensation or Pension), which was submitted in July 1995.  
See Bell, supra (VA adjudicators are charged, under certain 
circumstances, with constructive notice of VA records).  
Specifically, the Form 21-526 indicated that the veteran had 
received treatment from the VA orthopedic clinic in Salem, 
Virginia.  However, the request for records was mistakenly 
directed to the VA Medical Center (VAMC) in Winston-Salem, 
North Carolina.  Therefore, the case must be remanded in 
order for the RO to ask the VAMC in Salem, Virginia, to 
provide the indicated records.  38 C.F.R. § 19.9 (1998).  

There is another reason for remanding this case, explained as 
follows.  The United States Court of Veterans Appeals (Court) 
recently emphasized that, in a petition to reopen a 
previously and finally denied service connection claim, VA 
adjudicators need to obtain all evidence created by VA which 
could be determinative of the claim.  Dunn v. West, No. 
96-695 (U.S. Vet. App. Sept. 23, 1998), slip op. at p. 6 
(emphasis added) (vacating Board decision and remanding case 
to obtain VA records pursuant to Bell v. Derwinski).  In 
Dunn, the appellants claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) had been 
denied by an October 1991 RO decision, because, inter alia, 
there was no evidence of a clear diagnosis of PTSD.  Id. at 
p. 3.  (Prior to that time, the Board had also denied service 
connection for PTSD on essentially the same grounds.  Id. at 
p. 2.  See 38 U.S.C.A. § 7104(b) (West 1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).)  In October 1992, the 
appellant submitted a petition to reopen the previously and 
finally denied PTSD claim.  Thereafter, the RO received 
records which indicated that a VA physician had diagnosed the 
veteran as having possible mild PTSD, and had recommended 
that the appellant participate in counseling at a certain VA 
facility, the Princeton Veterans Center (hereinafter 
PVC).  Other records received by the RO indicated that 
the veteran had received treatment and psychiatric diagnoses 
from PVC.  However, the Dunn opinion contains no mention of 
any allegation or evidence that PVC medical personnel had 
provided a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) 
(1998).  VA adjudicators did not associate all of the PVC 
treatment records with the appellants claims file, but 
obtained a summary of some of the PVC treatment.  The RO 
declined to reopen the appellants claim.  On appeal from the 
RO, the Board also declined to reopen the service connection 
claim, finding that there was no diagnosis of PTSD, and that 
the appellants statements about his Vietnam experiences were 
cumulative of evidence previously of record.  Dunn, slip op. 
at 4.

On appeal from the Board, the Dunn Court vacated the Boards 
decision and remanded the claim in order to obtain the PVC 
records, and for readjudication of the petition to reopen.  
The Court held that, under Bell, supra, it was error for the 
Board not to have obtained all of the PVC records.  
Specifically, the Court reasoned that the missing PVC records 
were reasonably expected to be part of the record because 
the missing records appear to be relevant to the appellants 
ability to prove that he suffers from service-connected 
PTSD.  Id. at p. 6 (emphases added).  

Although the Dunn Court indicated that the PVC records 
could be determinative of the claim, and may be new 
and material evidence, id., the Courts analysis did not 
specifically indicate the facts of record that made the 
missing PVC records appear to be relevant, 
notwithstanding that there was no allegation or evidence that 
PVC personnel had diagnosed the veteran as having PTSD.  
However, the Board notes that circumstantial evidence cited 
by the Court suggested the possibility of such a diagnosis.  
See Dunn, slip op. at p. 2 (VA doctor diagnosed major 
depression and possible mild PTSD, and recommended 
counseling at PVC); but see id. at pp. 3-4 (noting PVC 
psychiatric diagnoses other than PTSD, including, most 
recently, a November 1992 diagnosis of alcoholism, 
notwithstanding that the same evidence reflected 
consideration appellants description of Vietnam 
experiences).  Thus, the facts of Dunn imply that the Court 
may require the Board to ensure that, prior to adjudication, 
all possibly relevant VA records mentioned in the claims file 
must be obtained pursuant to Bell, even when the relevance of 
such records is based on inferences drawn from circumstantial 
evidence, and even if that circumstantial evidence indicates 
that the missing records might contain information that is 
arguably unfavorable to the claimant.  

In the present case, the Boards September 1997 remand asked 
the RO to obtain VA treatment records dating from October 
1985, the date of the prior final Board decision.  However, 
the record contains certain relevant private records dated 
prior to October 1985, which refer to VA in contexts which 
indicate that there might be contemporaneous, relevant VA 
treatment records that are not currently in the claims file.  
Dunn, supra.  Specifically, a private treatment record of 
A.W. Pleasants, M.D., dated in October 1976, reflects the 
veterans visit for [a] VA exam[ination], and a diagnosis 
of a fused left hip.  Also, a private treatment record of W. 
Barton Dick, M.D., dated in June 1983, reflects treatment of 
the veterans left hip and back, and mentions the veterans 
desire to be evaluated at the Salem VA.  The foregoing 
records do not clearly indicate VA treatment, but they imply 
that the veteran might have received treatment at the Salem 
VAMC as far back as 1976.  Given that the veteran has not 
mentioned the records of Drs. Dick and Pleasants during the 
pendency of his present attempt to reopen his claims, and 
that therefore he might have forgotten earlier treatment, the 
Board infers that VAMC Salem could have provided treatment to 
him in 1976, or even earlier dates, for the claimed 
disabilities.  Thus, on remand, the RO should seek to obtain 
relevant VA treatment records dated since his separation from 
service, if such records exist.

In particular, the veterans October 1984 statement, 
submitted in support of his then-pending claims of service 
connection for back, left hip, and stomach disorders, 
reflects his contemporaneous inpatient treatment at VAMC 
Salem.  Yet, the RO only obtained the hospitalization summary 
of that treatment, and not the complete VA treatment records.  
See Dunn, supra, slip op. at p. 4 (noting that supporting 
diagnostic and treatment records which the [November 1992 
PVC] letter appears to summarize were not submitted and do 
not appear in the Record on Appeal).  Notably, the October 
1984 VA Hospitalization Summary reflects that the veteran was 
admitted after having been seen by Dr. Hooper in the 
Surgical Clinic five days previously, but records of Dr. 
Hoopers treatment of the veteran are not in the file.  The 
RO should take steps to obtain the indicated records.

Additionally, during the December 1983 hearing at the RO, the 
veteran indicated that he had received treatment for his hip 
from the VA hospital in Roanoke, Virginia, and that he was to 
return there on January 10, 1984.  [Transcript pp. 9-10.]  
Also, his July 1984 claim for nonservice-connected pension 
benefits reflects that he received treatment for his hip, 
back, and stomach at the VAMC in Salem, Virginia from June 
1983 to present.  Although the aforementioned VA records 
were constructively before the Board in October 1995, when it 
denied his service connection claims, they are also 
constructively before the Board now, yet the records have not 
been associated with the file.  The RO should take steps to 
obtain these records as well.

Finally, the Board notes that, during the pendency of the 
veterans claim, the Courts definition of material in 
the term new and material evidence has, to a substantial 
extent, been overruled.  See Hodge v. West, No. 98-7017 (Fed. 
Cir., Sept. 16, 1998), overruling in part Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As a result, there is no 
requirement that any new evidence must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Instead, VA adjudicators should 
apply the definition of new and material evidence provided in 
38 C.F.R. § 3.156 (1998).  Thus, the RO should not use the 
aforementioned Colvin standard when readjudicating his claim 
on remand.  


For the reasons set forth above, this case is REMANDED for 
the following actions:

1.  The RO should contact the VAMC in 
Salem, Virginia (VAMC Salem), and 
request inpatient and outpatient 
treatment records regarding treatment of 
the veterans left hip, back, and 
stomach, dated from January 1964 to 
date.  In particular, the RO should ask 
the VAMC to provide copies of the 
following:  any treatment or examination 
records from October 1976 (indicated in 
the October 1976 private treatment 
record of A.W. Pleasants, M.D.); any 
evaluation or treatment records dated 
on, or reasonably shortly after, June 
28, 1983 (indicated by the June 1983 
private treatment record of W. Barton 
Dick, M.D.); complete clinical and 
treatment records from the veterans 
October 1984 inpatient hospitalization 
at VAMC Salem (mentioned in his October 
1984 statement in support of claim); 
records of the veterans treatment by 
Dr. Hooper in the VAMC Salem Surgical 
Clinic on or about October 16, 1984 
(mentioned in the October 1984 VA 
Hospitalization Summary); outpatient 
treatment records dated from June 28, 
1983 to July 1984, including treatment 
at the VAMC Salem orthopedics clinic 
(mentioned in his July 1984 claim for 
nonservice-connected pension benefits); 
and any records of his treatment at the 
VAMC Salem orthopedic clinic from 1994 
to 1995 (mentioned in the veterans July 
1995 VA Form 21-526).  All materials 
obtained should be associated with the 
file. 

2.  The RO should take steps to identify 
the VA hospital in Roanoke, 
Virginia, mentioned by the veteran 
during the December 1983 RO hearing 
[Transcript pp. 9-10], including, if 
necessary, contacting the veteran.  Once 
the VA facility is identified, the RO 
should request that facility to provide 
records of treatment for the veterans 
hip, including records of the hip 
surgery scheduled for January 10, 1984 
(if the RO has not already obtained such 
records from VAMC Salem or elsewhere).  
All materials obtained should be 
associated with the file. 

3.  The RO should contact the veteran 
and ask him to identify any treatment he 
has received from VA facilities, other 
than VAMC Salem, for his left hip, back, 
and stomach, from January 1964 to date.  
The RO should then take steps to obtain 
copies of the records of such treatment, 
if the RO has not already obtained such 
copies.  All materials obtained should 
be associated with the file. 

4.  Thereafter, the RO should 
readjudicate the veterans petition to 
reopen his claim of entitlement to 
service connection for left hip, back, 
and stomach disorders, and address 
whether new and material evidence has 
been submitted sufficient to reopen his 
claims.  In readjudicating his claim, 
the RO should apply the definition of 
new and material evidence found in 
38 C.F.R. § 3.156, and should not 
require that any new evidence must 
create a reasonable possibility that the 
outcome of the case on the merits would 
be changed.  See Hodge v. West, No. 98-
7017 (Fed. Cir., Sept. 16, 1998), 
overruling in part Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain a 
recitation to 38 U.S.C.A. § 7104(b).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. CHEEK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
